Citation Nr: 0603565	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial rating from 20 
percent for lumbar spine disk disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
January 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted the veteran service connection for 
lumbar spine disk disease, and assigned a 20 percent rating, 
and a March 2004 rating decision, which denied the veteran's 
claim for a TDIU.  

At the veteran's hearing, he stated that he had a discrepancy 
in the length of his legs due to a car accident in service 
(pages 22-23).  The issue of service connection for a leg 
length discrepancy is not before the Board and is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection to the present, the veteran has not had ankylosis 
of his lumbar spine.  

2.  Throughout the period from the grant of service 
connection to the present, the veteran has had severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.  

3.  Throughout the period from the grant of service 
connection to the present, even with painful motion, weakened 
movement, excess fatigability, and incoordination considered, 
including during flare-ups, the veteran has not had the 
equivalent of pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

4.  Throughout the period from the grant of service 
connection to the present, even with painful motion, weakened 
movement, excess fatigability, and incoordination considered, 
including during flare-ups, the veteran has not had the 
equivalent of 30 degrees or less of forward flexion of the 
thoracolumbar spine.  

5.  For the period beginning September 23, 2002, the 
veteran's sciatic nerve impairment can not be described as 
moderately severe.  

6.  For the period beginning September 23, 2002, the veteran 
has not had 6 weeks of signs and symptoms due to 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician during the past year.  

7.  The veteran's only compensable service-connected 
disability is lumbar spine disk disease, rated as 40 percent 
disabling; the disability does not prevent him from securing 
and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An initial 40 percent rating for the veteran's lumbar 
spine disk disease is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 4.40; 4.45; 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.71(a), Diagnostic Codes 
5235 to 5243; 4.124(a), Diagnostic Code 8620 (2005).  

2.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Regarding the veteran's claim for a TDIU, the RO 
denied the veteran's claim in March 2004, and sent the 
veteran a letter in January 2004 explaining the claims 
process and providing him some information regarding what he 
needed to do to substantiate his claim.  

Regarding the veteran's claim for a higher rating for his low 
back disability, while complete notice provided to the 
veteran was not given prior to the first AOJ adjudication of 
the claim (service connection for lumbar spine disk disease 
was granted in January 2003), notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Therefore, with respect to the timing requirement 
for the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.
The deficiency in the timing of the VCAA notice is harmless 
error.  The requisite notifications were ultimately provided 
to the veteran before the transfer and certification of the 
case to the Board.  The veteran had ample time in which to 
respond to the notice letter.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Regarding the claim for an increased initial rating for the 
low back disability, the RO informed the veteran in the 
January 2004 VCAA letter about the information and evidence 
that was necessary to substantiate a claim for an increased 
rating.  Specifically, the letter stated:

To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence 
must show that your service-connected condition has 
gotten worse.  

Regarding the veteran's claim for a TDIU, the RO informed the 
veteran in a January 2004 VCAA letter about the information 
and evidence necessary to prove his claim.  Specifically, the 
letter stated that the evidence must show that the veteran is 
unable to secure and follow a substantially gainful 
occupation solely due to his service-connected 
disabilitities.  The letter stated that the veteran must 
have:
 
One service-connected disability ratable at 60 
percent or more. 
					OR
Two or more service-connected disabilities, at 
least one ratable at 40 percent or more and 
sufficient additional disability to bring the 
combined disability rating to 70 percent or more.  

In addition, the RO informed the veteran in the January 2004 
letters about the information and evidence that VA would seek 
to provide, including obtaining medical records kept by VA 
and any other records kept by a federal government agency, 
and requesting private treatment records if the veteran gave 
enough information to identify and request those records.   

The RO also informed the veteran about the information and 
evidence he was expected to provide in the January 2004 
letter.  Specifically, the RO told the veteran to provide 
enough information about his records so that it could request 
them from the person or agency that had them.  It also 
provided the veteran with VA Form 21-4142s, enabling the 
veteran to authorize the RO to obtain treatment records for 
his low back.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, through statements of the case (SOC), 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

Essentially, all the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA medical records 
pertinent to the veteran's claim are in the claims file and 
have been reviewed by both the RO and the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC regarding 
both of his claims which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist in this case.


II.  Background

VA Medical Center treatment records from 2002 and 2003 show 
continued physical therapy for the veteran's back during this 
time.  X-rays reports from May 1991 and December 2020 show 
that the veteran was diagnosed with degenerative disc 
disease.

The veteran underwent a VA compensation examination in 
December 2002.  The veteran's only care was with a 
chiropractor.  He had chronic low back pain on the left side 
made worse with bending, lifting, and carrying.  He reported 
some weakness and flareups when he was more active.  He 
reported he was unable to work due to the back pain.  
Examination showed flexion of 85 degrees, extension of 35 
degrees, lateral bending of 30 degrees bilaterally, and 
rotation of 35 degrees to the right and left.  Minimal 
paralumbar spasm and tenderness were noted.  The veteran had 
a normal and nonfocal lower extremity motor and sensory exam.  
His reflexes were intact at the knees and ankles.  There was 
minimally increased pain with resisted motion.  There was no 
fatigability or weakness seen in his motion and his mobility 
and strength of the lumbosacral spine.  The diagnosis was 
lumbar spine disk disease.  

The examiner stated that he would assign the veteran a 5-
degree range of motion loss for DeLuca issues.  The examiner 
opined that the veteran's back pain was multifactorial.  He 
said that a motor vehicle accident in service contributed to 
the development of this condition, and that the veteran's 
aging, his being overweight, and other factors, including a 
rack of bread falling on him, may have precipitated his back 
condition.  

The veteran underwent a VA examination in February 2004.  
Flare-ups occurred with forward flexion and extension, 
particularly if they were carried suddenly and swiftly.  
Duration of the mild to moderately severe pain was usually 
minutes to an hour though an ache of mild degree was 
sometimes present on a continuing basis.  He was employed as 
an air policeman for four years in the military and as a 
route salesman in civilian life until he stopped work in 
April 1989 because of neck pain and loss of sensation in the 
upper extremities.  

Examination of the back revealed minimal paraspinal muscle 
spasm and diffuse tenderness from about T8 to L5.  Forward 
flexion was carried out to 65 degrees active, and passive to 
70 degrees, with pain reported from 0 to 65 degrees.  
Extension was 0 to 25 degrees active, and 0 to 30 degrees 
passive.  There was no clearly demonstrable deficit with 
respect to pain, pin prick, light touch proprioception or 
vibration in either lower extremity.  Regarding DeLuca, the 
examiner stated that he would anticipate with increasing 
muscle spasm, the veteran might lose an additional 5 to 10 
degrees forward flexion and perhaps 5 degrees extension 
backwards.  Repetitive motion did not appear to be an 
imminent threat as regard to further loss of range of motion.  
Regarding employability, the veteran was fit for employment 
in any situation where lifting, pushing, or maintaining the 
same position for extended periods was nor a requirement, and 
in which the veteran could change body positions as he felt 
the need.  The diagnosis was degenerative disc disease at L1-
2 and L5-S1 without spondylolisthesis.  

Social Security Administration (SSA) records were received in 
July 2004.  An August 1998 report showed that the veteran's 
disability began in April 1989, and continued with a primary 
diagnosis of degeneration of thoracic or lumbar disc, and a 
secondary diagnosis of thoracic outlet syndrome, status-post 
surgery.  

A VA opinion was submitted in September 2004 from the VA 
Eastern Colorado Health Care System.  The veteran was 
referred to neurosurgery for evaluation of severe lumbosacral 
disc disease and an abnormal MRI, in order to evaluate 
alternative treatment options since physical therapy did not 
help.  She noted that the veteran was referred to the pain 
clinic for evaluation of possible injections for persistent 
pain.  

VA Medical Center treatment records, including physical 
therapy records, were submitted from 2005.  In a February 
2005 record, a nurse practitioner opined that the veteran was 
not totally disabled, and should be able to perform some kind 
of work.  There was no evidence of peripheral neuropathy, and 
the veteran was tolerating physical therapy.  

In an April 2005 statement, the veteran stated that in the 
past year, he had at least four weeks, or more, of being 
incapacitated.  He argued that if he had gone to an emergency 
room, he would have only been given a pain shot, and then 
sent home.  He described six instances where his back had 
caused problems, to the point where he could not sit, stand, 
or even sleep at times.  

Donald Kuppe, D.C., submitted a letter dated April 2005.  He 
wrote that the veteran had a severe intervertebral disc 
syndrome with only intermittent relief from ongoing recurring 
attacks.  He periodically required office care, but mostly 
managed his residual pain with home care of heat, ice, and 
exercises.  

At the veteran's Travel Board hearing in September 2005, he 
submitted private treatment records from 2005 for which he 
waived initial RO consideration.  The veteran underwent a 
steroid injection in September 2005 for a selective nerve 
root block at the Spalding Rehabilitation Hospital.  A letter 
from a chiropractor was submitted from August 2005, noting 
that the veteran had a component of a left S1 radiculopathy.  
He commented that despite the veteran's maximizing his 
function, given the essential functions of his job as a bread 
salesman, he would not be able to do this type of work.  
Right and left lateral side bending were somewhat restricted, 
and rotation gave the veteran significant discomfort.  
Reflexes were within normal limits.  Sensory examination was 
within the S1 dermatome on the left side as compared to the 
right.  There was a slight reversal of the lumbar lordosis.  

The veteran testified before the undersigned in September 
2005 that he was taking Naproxen for pain.  He described a 
sharp pain in his legs.  He described muscle spasms in his 
low back about 3-4 days a week.  He described incapacitation 
from his back (page 10).  He indicated that over a year's 
period, he had 3-4 incapacitating episodes lasting anywhere 
from 3-4 days.  He stated that on some of those days, he 
could not get out of bed.  He indicated that his back 
stiffened up in the winter.  Regarding employability, the 
veteran testified that his last job was doing "route sales" 
for a bread company, which involved driving a truck, and 
delivering bread.  He indicated that he was terminated in 
1988 after a rack of bread fell on him.  He testified that he 
worked for 3-4 months at 7-Up until he had surgery on his 
neck in May 1989.  He stated that he was initially granted 
Social Security benefits in 1992 for his back.  He did not 
think there was any type of work he could do based on his 
education and background.  He stated that he could only drive 
his car for an hour or so.  He described a discrepancy 
between the lengths of his legs due to an accident he had in 
service.  


III.  Analysis

Entitlement to an increased initial rating from 20 percent 
for lumbar spine disk disease.

A.  Relevant laws and regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represents, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002).  Although the 
regulations require that a disability be viewed in relation 
to its whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2005), 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In evaluating disabilities, VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 167 (1991).  Codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, weakened 
movement, excess fatigability, or incoordination).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (previously 
referenced as DeLuca in connection with VA examinations in 
the background section of this decision).  

The schedular criteria for rating back disorders changed 
during the pendency of the veteran's appeal.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; 
See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  The 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change. See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are as follows:

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent disability 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation is warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (2002).  

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the lumbar vertebrae.  
The General Counsel therefore concluded that pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this Diagnostic Code if the veteran has received less than 
the maximum evaluation under that Code. VAOPGCPREC 36-97.  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, even during flare-ups, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Regarding lumbosacral strain, when there is lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent disability rating is assigned.  To warrant the 
maximum 40 percent rating for lumbosacral strain, objective 
evidence must show that the strain is severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (effective 
September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula provides that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 20 percent rating 
applies where there are incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks 
during the past 12 months.  A 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71(a), Diagnostic Code 5243 (effective 
September 26, 2003).  

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."


B.  Consideration of the veteran's claim under the old rating 
criteria

When the veteran's claim is considered under Diagnostic Code 
5293 of the old rating criteria, the veteran meets the 
criteria for a 40 percent rating.  The requirements for a 40 
percent rating are that the veteran have severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  To that end, the veteran's chiropractor 
submitted a letter dated April 2005, in which he stated that 
the veteran had severe intervertebral disc syndrome, with 
only intermittent relief from attacks.  Although the 
examiners at the December 2002 and February 2004 VA 
examinations did not describe the severity of the veteran's 
intervertebral disc syndrome, the veteran did undergo a nerve 
root block procedure in September 2004 at the Spalding 
Rehabilitation Hospital.  Furthemore, a VA employee noted in 
September 2004 that the veteran had been referred for 
evaluation of his severe lumbosacral disc disease.  Based on 
these findings, and granting the veteran the benefit of the 
doubt, the Board concludes that the veteran has severe 
intervertebral disc syndrome to warrant a higher initial 
rating to 40 percent.  

However, the veteran is not entitled to a higher initial 
rating under Diagnostic Code 5293 even when the General 
Counsel opinion VAOPGCPREC 36-97 (stating that 38 C.F.R. 
§ 4.40 and 4.45 must be considered when applying Diagnostic 
Code 5293) is considered.  

The veteran described sharp pain in his legs at his hearing, 
and the chiropractor stated in August 2005 that the veteran 
had left S1 radiculopathy.  Minimal spasm was also noted at 
the December 2002 VA examination, but the other findings are 
insufficient to support a 60 percent rating--what can be 
described as pronounced intervertebral disc syndrome with 
sciatic neuropathy and characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings with little intermittent relief.  In a February 2005 
VA record, there was no evidence of peripheral neuropathy.  
Similarly, at the veteran's February 2004 VA examination, 
there was no clearly demonstrable deficit with respect to 
pain, pin prick, light touch proprioception, or vibration in 
either lower extremity.  Considering that the veteran's range 
of motion findings have been so good at his examinations, the 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, and incoordination (even 
during flare-ups), coupled with the veteran's intervertebral 
disc syndrome (already shown to be severe), cannot be deemed 
the equivalent of pronounced with sciatic neuropathy to 
warrant a higher initial rating to 60 percent under 
Diagnostic Code 5293.  

As the evidence does not show that the veteran has 
unfavorable ankylosis of the lumbar spine, he is not entitled 
to a 50 percent rating under Diagnostic Code 5289 of the old 
criteria.  Also, the veteran is not entitled to higher 
initial rating than 40 percent under Diagnostic Code 5292 
(for limitation of motion) or Diagnostic Code 5295 (for 
lumbosacral strain) since a 40 percent rating is the highest 
rating allowed under these Codes.  

C.  Consideration of the veteran's claim under the new rating 
criteria

The Board finds that the veteran is not entitled to a higher 
initial rating than 40 percent when his low back disability 
is rated under the new rating criteria for the spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, for the veteran to be entitled to a higher initial 
rating to 50 percent, the evidence would have to show 
unfavorable ankylosis (bony fixation) of the entire spine.  
However, there is no evidence that the veteran has had 
ankylosis of his spine.  Accordingly, he is not entitled to a 
higher initial rating to 50 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  

The veteran could also potentially be entitled to a higher 
initial rating for his low back, if his disability was rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, and pursuant to Note (1), any associated objective 
neurologic abnormalities were rated separately.  A 40 percent 
rating under the General Rating Formula and a separate 10 
percent rating for mild neuritis of the sciatic nerve under 
Diagnostic Code 8620 would constitute a higher initial rating 
than 40 percent.  Similarly, a 20 percent rating under the 
General Rating Formula and a separate 40 percent rating for 
moderately severe neuritis of the sciatic nerve under 
Diagnostic Code 8620 would also constitute a higher initial 
rating than 40 percent.  

Regardless of whether the veteran has what can be 
characterized as mild neuritis of the sciatic nerve under 
Diagnostic Code 8620, to be entitled to a 40 percent rating 
under the General Rating Formula, the evidence would have to 
show limitation of forward flexion of the thoracolumbar spine 
of 30 degrees or less.  However, at the veteran's December 
2002 VA examination, he had flexion to 85 degrees (with a 5 
degree range of motion loss for DeLuca considerations), and 
at the February 2004 VA examination, the veteran had flexion 
to 65 degrees (with the veteran losing an additional 5 to 10 
degrees).  The veteran has complained of chronic pain on 
motion and functional loss of the lumbar spine, but the 
Board finds that the limitation of motion with pain is 
consistent with a 20 percent rating under the new criteria, 
especially since there is no indication of limited motion of 
less than 55 degrees, with or without pain.  Therefore, an 
increased rating for painful motion is inappropriate under 
the new rating criteria, effective September 26, 2003.  

The veteran could also be entitled to a 40 percent rating 
under the General Rating Formula if there was favorable 
ankylosis of the entire thoracolumbar spine, but the evidence 
has never shown that the veteran has ankylosis.  

If it is conceded that the veteran meets the criteria for a 
20 percent rating under the General Rating Formula, the 
evidence would have to show that he has moderately severe 
neuritis of the sciatic nerve under Diagnostic Code 8620 
(which would warrant a 40 percent rating), in order to have a 
higher initial combined rating than the 40 percent assigned 
under Diagnostic Code 5293.  Even though the veteran 
described sharp pain in his legs at his hearing, and the 
veteran's chiropractor stated in August 2005 that the veteran 
had a component of a left S1 radiculopathy, the other 
findings have not demonstrated what can be described as 
moderately severe neuritis of the sciatic nerve.  In a 
February 2005 VA record, there was no evidence of peripheral 
neuropathy.  Similarly, at the veteran's February 2004 VA 
examination, there was no clearly demonstrable deficit with 
respect to pain, pin prick, light touch proprioception, or 
vibration in either lower extremity.  Based on these 
findings, the veteran is not entitled to a higher initial 
rating for his low back than 40 percent, when his disability 
is rated under the General Rating Formula for Diseases and 
Injuries of the Spine, and sciatic nerve abnormalities are 
rated separately.  

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes, to be entitled to a higher 
initial rating to 60 percent, the evidence would have to show 
that the veteran has had incapacitating episodes (defined as 
a period of acute signs and symptoms requiring bed rest 
prescribed by a physician having a total duration of at least 
6 weeks during the past 12 months).  The veteran is not 
entitled to a higher initial rating than 40 percent under the 
Intervertebral Disc Syndrome formula.  For one thing, the 
medical evidence does not show that the veteran has ever been 
prescribed bed rest by a physician.  Also, at the veteran's 
hearing in September 2005, he described 3-4 incapacitating 
episodes in the last year, lasting anywhere from 3-4 days, 
and in an April 2005 statement, he said that he had 4 weeks 
or more of being incapacitated.  The veteran has not reported 
at least 6 weeks of incapacitating episodes during the past 
year.  Thus, he is not entitled to a higher initial rating 
than 40 percent under the Formula for Rating Intervertebral 
Disc Syndrome based on Incapacitating Episodes.  

D.  Final considerations

Regarding consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321, this case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The evidence does not show that the veteran has 
had frequent periods of hospitalization.  Regarding marked 
interference with employment, the veteran's disability 
manifests itself in ways that are contemplated in the rating 
schedule.  There are no unusual manifestations regarding the 
veteran's disability.  

Although the veteran's low back disability would certainly be 
affected to limit some employment activities, as evidenced by 
the scheduler rating, his disability does not have unusual 
manifestations and does not affect employment in ways that 
are not already taken into account under the provisions of 
the rating schedule.  It is important to note that, under the 
provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  To that end, the 
veteran meets a 40 percent rating for his intervertebral disc 
disease.  The regulation further provides that, in general, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In determining whether a claimed benefit is warranted, VA 
must consider whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the veteran is entitled to a higher 
initial rating to 40 percent for lumbar spine disk disease, 
but the preponderance of the evidence is against a higher 
initial rating than 40 percent at any time during the rating 
period.  

Entitlement to a TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2005).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2005)

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2005).  
Unemployability, in service-connected claims, associated with 
advancing age or intercurrent disability, may not be used as 
a basis for assignment of a total disability rating. 38 
C.F.R. § 4.19 (2005).

The veteran is service-connected for lumbar spine disk 
disease, rated as 40 percent disabling as a consequence of 
this decision.  The veteran does not satisfy the percentage 
rating standards for individual unemployability benefits, 
although consideration to such benefits on an extraschedular 
basis may be given.  

The issue is whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm and 
distinguishes the factual situation from the assigned 
scheduler rating or ratings.  Here, the veteran also has a 0 
percent rating for service-connected residuals of a left 
mandible fracture.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A relatively high scheduler rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran was determined to be disabled by the SSA 
beginning in April 1989, with diagnoses of degeneration of 
the thoracic and lumbar discs, and thoracic outlet syndrome, 
status-post surgery.  Similarly, a chiropractor wrote in 
August 2005, that the veteran would not be able to do the 
type of work he had done before as a bread salesman.  

However, there is no probative evidence in the record to 
suggest that the veteran is incapable of performing sedentary 
work or other forms of similar work, due solely to service-
connected disability.  In a February 2005 treatment record, a 
VA examiner opined that the veteran was not totally disabled 
and should be able to perform some kind of work.  Also, at 
the veteran's February 2004 VA examination, the examiner 
stated that the veteran was fit for employment in any 
situation where lifting, pushing, or maintaining, the same 
position for extended periods was not a requirement, and the 
veteran could change body positions as he felt the need to do 
so.  Significantly, when the veteran was granted SSA 
benefits, he was granted the benefits in part for a non-
service connected disability, i.e., his thoracic spine 
disability that is not for consideration in the TDIU claim.  

In summary, although the veteran's service-connected 
disability may limit him when performing some forms of work, 
it does not prevent all substantially gainful employment for 
which he is qualified by reason of his education and work 
experience.  As a result, the Board finds that the criteria 
for a TDIU rating are not met.

The Board has carefully considered the entirety of the 
record, including the records received from SSA and its 
decision to grant disability benefits.  The Board notes, 
however, that it is not bound by the findings of disability 
and/or unemployability made by other agencies, including SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

An increased initial rating to 40 percent (but no higher) for 
lumbar spine disk disease is granted, subject to criteria 
governing the payment of monetary benefits.  

Entitlement to a TDIU is denied.



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


